ORDER
KAUGER, Chief Justice.
Original jurisdiction is assumed. Let the writ prohibiting respondent judge, or any other assigned judge, from enforcing order filed April 15,, 1998 in Cause No. 98-1631K. The Workers’ Compensation Court is without authority to require that the claimant provide the employer and its workers’ compensation insurance carrier an unrestricted medical release. Nitzel v. Jackson, Okl., 879 P.2d 1222 (1994).
SUMMERS, V.C.J., and LAVENDER, SIMMS, HARGRAVE, OPALA, ALMA WILSON and WATT, JJ., concur.
HODGES, J., dissents.